     Case 2:20-cv-00301-GMN-BNW Document 11 Filed 04/30/20 Page 1 of 2




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    ALEXANDER XAVIER JARAMILLO,                           Case No. 2:20-cv-00301-GMN-BNW
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    WYNN RESORTS, LIMITED, et al.,
10                           Defendants.
11

12          This matter is before the court on plaintiff Alexander Jaramillo’s failure to comply with

13   the court’s orders (ECF Nos. 9, 10) dated March 25, 2020 and April 10, 2020, respectively. In

14   the court’s first order (ECF No. 9), the court required Mr. Jaramillo to respond to defendants’

15   proposed discovery plan and scheduling order by April 6, 2020, including by addressing whether

16   he agrees to a stay of discovery. (Id. at 5.) Mr. Jaramillo did not comply with this order.

17   Accordingly, the court issued a second order (ECF No. 10), directing Mr. Jaramillo to comply

18   with the court’s order by April 24, 2020. The court stated that a failure to comply with this order

19   would result in the issuance of an order to show cause. (Id. at 1.) To date, Mr. Jaramillo has not

20   complied with this court’s order.

21          IT IS THEREFORE ORDERED that plaintiff Alexander Jaramillo must show cause, in

22   writing, by June 1, 2020, why sanctions should not be imposed for his failure to comply with this

23   court’s orders. Responding to defendants’ proposed discovery plan and scheduling order by June

24   1, 2020, including by addressing whether he agrees to a stay of discovery, will satisfy the court

25   that sanctions are not warranted, and no further response to this order to show cause will be

26   required.

27

28
     Case 2:20-cv-00301-GMN-BNW Document 11 Filed 04/30/20 Page 2 of 2




 1          IT IS FURTHER ORDERED that failure to respond to this order to show cause will result

 2   in a recommendation to the United States district judge assigned to this case that default judgment

 3   be entered against plaintiff Alexander Jaramillo for failure to prosecute this case.

 4

 5          DATED: April 30, 2020

 6

 7

 8                                                         BRENDA WEKSLER
                                                           UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                  Page 2 of 2
